Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 1/17/21 has been entered. Claims 8, and 14-22 have been canceled.  Claims 1-2, 6-7, and 13 have been amended.  Claims 1-7, and 9-13 remain pending in the application.
Applicant’s amendments to the Specification and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 10/30/20.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 6 is objected to because “a controller” in line 2 should be --the controller--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lefebvre et al. (U.S. 2019/0063304).

    PNG
    media_image1.png
    571
    699
    media_image1.png
    Greyscale

Re claim 13:

a two stroke engine (26, engine (a type of two-stroke engine as described in Para 79 - “engine 26 is an inline, two-cylinder, two-stroke, internal combustion engine”));
an exhaust manifold (33, exhaust manifold - Para 82);
a tuned pipe (202, exhaust pipe - Para 92 (a type of tuned pipe as described in Para 92 - “the exhaust pipe 202 is curved and has a varying diameter along its length and is typically referred to as a tuned pipe”)) coupled to the exhaust manifold (see Fig. 12 and Para 82 - “The exhaust system 200 includes an exhaust pipe 202 which is connected to the exhaust manifold 33”);
a first silencer (408, expansion chamber - Para 93 (a type of first silencer as described in Para 93 - “expansion chambers 406 , 408 could include a series of baffles in order to further muffle the acoustic wave caused by the flow of the exhaust gas”)) having a first inlet (404, inlet - Para 93) coupled to the tuned pipe (see Fig. 12 - 404 is shown coupled to 202 via 230) and a first outlet (Modified Fig. 12 above - A (person having ordinary skill in the art would recognize element A as a type of first outlet as flow of exhaust is shown exiting element 408 through element A by arrows));
a bypass pipe (210, exhaust conduit - Para 94 (a type of bypass pipe as shown in Fig. 12 and described in Paras 94, and 100-101)) having a first end (see Fig. 12 at 204 and Para 94 - “exhaust conduit 210 fluidly connects the pipe outlet 204 to the muffler inlet 402”) coupled to the tuned pipe (see Fig. 12 and Para 92 - “pipe 202 includes… a pipe outlet 204 located in a middle portion of the pipe 202”) and a second end (see Fig. 12 at 402 and Para 94 “exhaust conduit 210 fluidly connects the pipe outlet 204 to the muffler inlet 402”);

a second silencer (406, expansion chamber - Para 93 (type of second silencer as described in Para 93 - “expansion chambers 406 , 408 could include a series of baffles in order to further muffle the acoustic wave caused by the flow of the exhaust gas”)) having a second inlet (402, inlet - Para 94) coupled to the bypass pipe (see Fig. 12 and Para 94 - “exhaust conduit 210 fluidly connects the pipe outlet 204 to the muffler inlet 402”) and a second outlet (Modified Fig. 12 above - B (person having ordinary skill in the art would recognize element B as a type of second outlet as flow of exhaust is shown exiting element 406 through element B by arrows)); said second silencer (406) adjacent to and fluidically separate from the first silencer (408)(see Fig. 12 - 406 is shown adjacent to 408 and fluidically separated from 408 by element 410 (instant invention has not provided a definition for “fluidically separated” or provided guidance as to how it should be interpreted and therefore this limitation is being interpreted as consistent with the prior art)), said first inlet (404) separate from the second inlet (402)(see Fig. 12 - 404 shown separate from 402), said first outlet (Modified Fig. 12 above - A (as described above)) separate from the second outlet (Modified Fig. 12 above - B (as described above))(see Modified Fig. 12 above - element A shown separate from element B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre et al. (U.S. 2019/0063304) in view of Wang et al. (U.S. 2016/0010541).
Re claim 1:
Lefebvre (first embodiment as shown in Fig. 12) discloses a system (Fig. 12) comprising: 

an exhaust manifold (33, exhaust manifold - Para 82); 
a tuned pipe (202, exhaust pipe - Para 92 (a type of tuned pipe as described in Para 92 - “the exhaust pipe 202 is curved and has a varying diameter along its length and is typically referred to as a tuned pipe”)) coupled to the exhaust manifold (see Fig. 12 and Para 82 - “The exhaust system 200 includes an exhaust pipe 202 which is connected to the exhaust manifold 33”); 
a silencer (400, muffler - Para 93 (a type of silencer)) coupled to an exhaust pipe (214, exhaust conduit - Para 95 (a type of exhaust pipe))(see Fig. 12 and Para 95 - “exhaust conduit 214 fluidly connects the exhaust gas outlet 354 of the exhaust turbine 350 to the muffler inlet 404”); 
a bypass pipe (210, exhaust conduit - Para 94 (a type of bypass pipe as shown in Fig. 12 and described in Paras 94, and 100-101)) having a first end (see Fig. 12 at 204 and Para 94 - “exhaust conduit 210 fluidly connects the pipe outlet 204 to the muffler inlet 402”) coupled to the tuned pipe (see Fig. 12 and Para 92 - “pipe 202 includes… a pipe outlet 204 located in a middle portion of the pipe 202”) and a second end (see Fig. 12 at 402 and Para 94 “exhaust conduit 210 fluidly connects the pipe outlet 204 to the muffler inlet 402”) coupled to the exhaust pipe (see Fig. 12 - 210 at 402 is shown connected to 214 through 400); and 
an exhaust bypass valve (222, valve - Para 94 (a type of exhaust bypass valve as shown in Fig. 12 and described in Paras 94 and 100-102)) disposed in the bypass pipe (Para 94 - “valve 222 is disposed in the primary exhaust conduit 210”); and 

Lefebvre fails to disclose a tuned pipe pressure sensor coupled to the tuned pipe generating a tuned pipe pressure signal corresponding to a pressure within the tuned pipe; nor the controller controlling the position of the exhaust bypass valve in response to the tuned pipe pressure signal.
Wang teaches a pipe (see Fig. 1 - a type of pipe (unlabeled) is shown between 46 and 62) pressure sensor (82, pressure sensor - Para 31) coupled to the pipe (see Fig. 1 - 82 is shown coupled to unlabeled pipe between 46 and 62) generating a pipe pressure signal (see Fig. 1 - 82 is shown coupled to 12 by dotted line and Para 31 - “…pressure sensors 82 and 84 are shown outputting signals ITP and TOP, respectively, to controller 12…”), and a controller (12, controller - Para 31) controlling a position of an exhaust bypass valve (26, wastegate - Para 31 (a type of exhaust bypass valve as shown in Fig. 1 and described in Para 31 - “a wastegate valve of the wastegate”)) in response to the pipe pressure signal (Para 31 - “Turbine pressure sensors 82 and 84 are shown as outputting signals TIP and TOP respectively, to controller 12, which may be cooperatively analyzed to determine a pressure differential across wastegate 26 - particularly, the pressure differential across a wastegate valve of the wastegate. As described in further detail below, aspects of wastegate 26 may be controlled based on the pressure differential determined based on output from turbine pressure sensors 82 and 84”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the pipe pressure sensor of Wang could have been applied to the tuned pipe of Lefebvre as the pipe of Wang and the tuned pipe of Lefebvre are both pipes upstream of a turbine which are connected to a bypass pipe around the turbine (Wang - see Fig. 1 where 82 is shown installed in an unlabeled pipe upstream of turbine 62 which is connected to bypass 26; and Lefebvre - see Fig. 12 where tuned pipe 202 is shown upstream of turbine 350 and connected to bypass 210).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the pressure sensor, positioning thereof, and valve positioning control of Wang in the system of Lefebvre for the advantage of being able mitigate the power consumed by the valve (Wang; Para 38 - “…The holding current and force may further be dynamically adapted, particularly to account for the fluctuation in exhaust force due with engine operation at various speeds and loads (e.g., holding current may be increased as engine speed and/or load increase due to resultant increases in exhaust pressure). In this way, excessive power consumed by actuator 202 and excessive force imparted to wastegate valve 218 may both be mitigated.”).
Re claim 2:
Lefebvre (first embodiment as shown in Fig. 12) discloses a turbocharger (300, turbocharger - Para 83) coupled to the engine (see Fig. 12 and Para 83 - “turbocharger 
Re claim 4:
Lefebvre (first embodiment as shown in Fig. 12) discloses wherein the second end (at 402) of the bypass pipe (210) is coupled to the silencer (400) separate from the exhaust pipe (214)(see Fig. 12  - 210 is shown coupled to 400 at 402 separate from 214 which is shown coupled to 400 at 404).
Re claim 5:
Lefebvre (first embodiment as shown in Fig. 12) discloses wherein the exhaust pipe (214) is coupled to a 4328523.14P/US/NPV-HDP- 6136-000364-USfirst chamber (408, expansion chamber - Para 93) of the silencer (400)(see Fig. 12 - 214 is shown coupled to 408) and the second end (at 402) of the bypass pipe (210) is disposed in a second chamber (406, expansion chamber - Para 93)(see Fig. 12 - 210 at 402 is shown disposed in 406), said first chamber different than the second chamber (see Fig. 12 - 408 shown different than 406).
Re claim 6:
Lefebvre discloses wherein a motor (522, motor - Para 103) is coupled to a controller (500, controller - Para 103) positioning the exhaust bypass valve (222) by 

    PNG
    media_image2.png
    545
    727
    media_image2.png
    Greyscale

Modified Fig. 17

Re claims 1-3:
Lefebvre (second embodiment shown in Fig. 17) discloses a system (Fig. 17) comprising: 
a two stroke engine (26, engine (a type of two-stroke engine as described in Para 79 - “engine 26 is an inline, two-cylinder, two-stroke, internal combustion engine”)); 
an exhaust manifold (33, exhaust manifold - Para 82); 

a silencer (400, muffler - Para 93 (a type of silencer)) coupled to an exhaust pipe (214, exhaust conduit - Para 95 (a type of exhaust pipe))(see Fig. 17 and Para 95 - “exhaust conduit 214 fluidly connects the exhaust gas outlet 354 of the exhaust turbine 350 to the muffler inlet 404”); 
a bypass pipe (210, exhaust conduit - Para 94; 240, transfer conduit - Para 112 (210 and 240 are collectively a type of bypass pipe as shown in Fig. 17 and described in Paras 94, and 100-101 as well as 112)) having a first end (see Fig. 17 at 204 and Para 94 - “exhaust conduit 210 fluidly connects the pipe outlet 204 to the muffler inlet 402”) coupled to the tuned pipe (see Fig. 17 - 210/240 shown coupled to 202 through 206) and a second end (see Fig. 17 at intersection of 240 and 214) coupled to the exhaust pipe (see Fig. 17 - 210/240 is shown connected to 214 at intersection of 240 and 214); 
an exhaust bypass valve (222, valve - Para 94 (a type of exhaust bypass valve as shown in Fig. 17 and described in Paras 94 and 100-102)) disposed in the bypass pipe (see Fig. 17 and Para 109 - “housing 302b defines the pipe outlet 204 and includes the primary valve 222”)(claim 1);
comprising a turbocharger (300, turbocharger - Para 83) coupled to the engine (see Fig. 17 and Para 83 - “turbocharger 300 is operatively connected to the engine 26”), said turbocharge comprising a turbine (350, exhaust turbine - Para 93) inlet 
wherein the second end (intersection of 240 and 214) of the bypass pipe (210/240) is coupled to the exhaust pipe (214) between the turbine outlet (354) and the silencer (400)(see Fig. 17 - 210/240 is shown coupled at intersection of 214 and 240 between 354 and 400)(claim 3).
Lefebvre fails to disclose a tuned pipe pressure sensor coupled to the tuned pipe generating a tuned pipe pressure signal corresponding to a pressure within the tuned pipe; nor the controller controlling the position of the exhaust bypass valve in response to the tuned pipe pressure signal (claim 1).
Wang teaches a pipe (see Fig. 1 - a type of pipe (unlabeled) is shown between 46 and 62) pressure sensor (82, pressure sensor - Para 31) coupled to the pipe (see Fig. 1 - 82 is shown coupled to unlabeled pipe between 46 and 62) generating a pipe pressure signal (see Fig. 1 - 82 is shown coupled to 12 by dotted line and Para 31 - “…pressure sensors 82 and 84 are shown outputting signals ITP and TOP, respectively, to controller 12…”), and a controller (12, controller - Para 31) controlling a position of an exhaust bypass valve (26, wastegate - Para 31 (a type of exhaust bypass valve as shown in Fig. 1 and described in Para 31 - “a wastegate valve of the wastegate”)) in wastegate 26 may be controlled based on the pressure differential determined based on output from turbine pressure sensors 82 and 84”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the pipe pressure sensor of Wang could have been applied to the tuned pipe of Lefebvre as the pipe of Wang and the tuned pipe of Lefebvre are both pipes upstream of a turbine which are connected to a bypass pipe around the turbine (Wang - see Fig. 1 where 82 is shown installed in an unlabeled pipe upstream of turbine 62 which is connected to bypass 26; and Lefebvre - see Fig. 17 where tuned pipe 202 is shown upstream of turbine 350 and connected to bypass 210/240).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the pressure sensor, positioning thereof, and valve positioning control of Wang in the system of Lefebvre for the advantage of being able mitigate the power consumed by the valve (Wang; Para 38 - “…The holding current and force may further be dynamically adapted, particularly to account for the fluctuation in exhaust force due with engine operation at various speeds and loads (e.g., holding current may be increased as engine speed and/or load increase due to resultant increases in exhaust pressure). In this way, excessive power consumed by actuator 202 and excessive force imparted to wastegate valve 218 may both be mitigated.”).
Claims 7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre et al. (U.S. 2019/0063304) in view of Wang et al. (U.S. 2016/0010541), as applied to claim 5 above, and further in view of Reinbold et al. (U.S. 6,161,384).
Re claim 7:
Lefebvre fails to disclose a position sensor coupled to the exhaust bypass valve and generating a position signal corresponding to a position of the exhaust bypass valve, said controller positioning the exhaust bypass valve in response to the position signal.
Reinbold teaches a position sensor (Col. 8, Lines 13-16) coupled to an exhaust bypass valve (44, wastegate (a type of bypass valve) - Col. 7, Line 42) and generating a position signal (80, wastegate position feedback signal - Col. 8, Line 16) corresponding to a position of the exhaust bypass valve (Col. 8, Line 16 - “wastegate position feedback signal”), a controller (48, turbocharger control module - Col. 7, Line 49) positioning the exhaust bypass valve in response to the position signal (Col. 8, Lines 17-25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the position signal and positioning control of Reinbold in the system of Lefebvre for the advantage of allowing for feedback control positioning of the valve (Reinbold; see Fig. 2 at 80 and Col. 8, Lines 13-25).
Re claim 10:

Reinbold teaches wherein a controller (264, controller - Col. 15, Line 13) is coupled to a boost pressure sensor (266, upstream pressure sensor (a type of boost pressure sensor as shown in Fig. 9 and described in Col. 15, Lines 10-12)) generating a boost pressure signal (Col. 15, Lines 11-12 - “upstream pressure signal”), said controller controlling a position of an exhaust bypass valve (214, wastegate valve (a type of bypass valve) - Col. 15, Line 65) in response to the boost pressure signal (Col. 15, Line 63 - Col. 16, Lines 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the boost pressure sensor and positioning control of Reinbold in the system of Lefebvre for the advantage of obtaining greater engine efficiency (Reinbold; Col. 11, Lines 18-25) as well as improved load response and improved fuel consumption (Reinbold; Col. 15, Lines 5-9).
Re claim 11:
Lefebvre discloses wherein the controller (500) is coupled to an atmospheric pressure sensor (504, atmospheric pressure sensor - Para 103) generating an atmospheric pressure signal (Para 103 - “atmospheric pressure sensor 504 sends an electronic signal”), said controller (500) controlling a position of the exhaust bypass valve (222) in response to the atmosphere pressure signal (Para 103).

Reinbold teaches wherein a controller (264, controller - Col. 15, Line 13) is coupled to a boost pressure sensor (266, upstream pressure sensor (a type of boost pressure sensor as shown in Fig. 9 and described in Col. 15, Lines 10-12)) generating a boost pressure signal (Col. 15, Lines 11-12 - “upstream pressure signal”), and said controller controlling a position of an exhaust bypass valve (214, wastegate valve (a type of bypass valve) - Col. 15, Line 65) in response to the boost pressure signal (Col. 15, Line 63 - Col. 16, Lines 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the boost pressure sensor and positioning control of Reinbold in the system of Lefebvre for the advantage of obtaining greater engine efficiency (Reinbold; Col. 11, Lines 18-25) as well as improved load response and improved fuel consumption (Reinbold; Col. 15, Lines 5-9).
Re claim 12:
Lefebvre discloses wherein the controller (500) is coupled to a throttle position sensor (86, throttle lever - Para 80 (a type of throttle position sensor as described in Para 80))(Para 104 - “in a situation where the throttle lever 86 is moved such that a high power request is made to the engine 26, for example during acceleration of the snowmobile 10, the primary valve 222 could be closed” (see Fig. 12, for this control to take place 86 must be coupled to 500 as 500 controls 222)) generating a throttle position signal (Para 104 - “in a situation where the throttle lever 86 is moved such that .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre et al. (U.S. 2019/0063304) in view of Wang et al. (U.S. 2016/0010541) and further in view of Reinbold et al. (U.S. 6,161,384), as applied to claim 7 above, and further in view of Lahti et al. (U.S. 2017/0051684).
Re claim 9:
Lefebvre fails to disclose an exhaust manifold pressure sensor generating an exhaust manifold pressure signal, nor said controller controlling a position of the exhaust bypass valve in response to the exhaust manifold pressure signal.
Lahti teaches an exhaust manifold pressure sensor (715, pressure sensor - Para 34 (a type of exhaust manifold pressure sensor as described in Para 34 - “…temperature sensor 710 and a pressure sensor 715 are positioned with respect to the exhaust manifold 705 to measure the temperature and pressure of the exhaust manifold 705…”)) generating an exhaust manifold pressure signal (Para 140 - “…an exhaust manifold pressure sensor measurement…”), and a controller (200, controller - Para 23) controlling a position of an exhaust bypass valve (615, wastegate valve - Para 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the exhaust manifold pressure sensor and exhaust bypass valve position control of Lahti in the system of Lefebvre for the advantage of providing exhaust manifold pressure control (Lahti; Para 21).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        2/17/21

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746
Thursday, February 18, 2021